Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] September 11, 2008 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 811-08582; 333-130825 Prospectus Name: ING Marathon Plus (IICA) Dear Commissioners: Please be advised that in lieu of filing a copy of the ING Marathon Plus (IICA) Prospectus under Rule 497(c) of the Securities Act of 1933 (the 1933 Act) for certain deferred variable annuity contract, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Nicole J. Kosits Nicole J. Kosits Managing Paralegal ING Life Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3782 Fax: (610) 425-3520
